Citation Nr: 0123391	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-19 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of proper initial rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran served in active service from 
April 1969 to June 1971. 

In an August 1998 VA form 21-526 (Veteran's Application for 
Compensation or Pension), the veteran indicated that he was 
seeking entitlement to service connection for hypertension.  
However, as the only issue currently before the Board is that 
set forth on the title page of this decision, this matter is 
referred to the RO for appropriate action.

Additionally, the Board notes that a video conference hearing 
was scheduled for September 18, 2001.  However, although the 
veteran's mailed hearing notice was not returned as 
undeliverable, the veteran failed to appear for the hearing 
and there was no request by either the veteran or his 
representative to reschedule the hearing.  Therefore, the 
request for a hearing will be considered withdrawn and the 
Board will proceed with review on the present record.  See 38 
C.F.R. § 20.702 (2000).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issue of determination of proper initial rating for PTSD, 
currently evaluated as 30 percent disabling.  While the Board 
regrets the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a))

In this regard, the Board finds that the present record does 
not contain sufficient medical information which would allow 
the Board to make an appropriate determination as to the 
current level of severity of the veteran's service connected 
PTSD.  Specifically, the Board notes that, although the 
claims file includes various medical records describing the 
treatment the veteran has received over time for his PTSD, as 
well as includes a December 1998 VA mental examination 
report, the Board is not satisfied that the record contains 
sufficient medical evidence which would allow a fair 
adjudication of the claim on appeal.  Given this fact and 
given the complexity of veteran's disability, the Board finds 
that the veteran should be afforded an additional VA 
examination in order to better determine the current level of 
severity of his PTSD. 66 Fed. Reg. 45,620, 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

Additionally, the Board notes that the evidence may indicate 
that the veteran's psychiatric symptomatology has affected 
his employability, but it is not clear whether the 
psychiatric symptoms alone are enough to render him 
unemployable.  Specifically, records from the North Chicago 
VA Medical Center (VAMC) indicate the veteran was 
hospitalized from August 1998 to September 1998 with 
complaints of PTSD symptomatology.  Upon discharge, the 
veteran was assigned a global assessment of functioning (GAF) 
score of 31 which, according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), equates to some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Similarly, the December 1998 VA 
mental examination report reveals the veteran was assigned a 
GAF score of 50 which, according to the DSM-IV, equates to 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  Therefore, in order to assure that 
VA's statutory obligation to assist the appellant is 
fulfilled, the above requested development should include 
additional studies, including a social and industrial survey, 
which would assist in determining the impact of veteran's 
PTSD on his ability to work.  See Waddell v. Brown, 5 Vet. 
App. 454, 456-57 (1993). 

Furthermore, the RO should contact the veteran and obtain 
information with respect to any treatment he has received for 
his PTSD from January 1998 to the present.  Subsequently, the 
RO should attempt to obtain and incorporate these records 
into the claims file.  66 Fed. Reg. 45,620, 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

Following the requested development, the RO should 
readjudicate the issue of determination of proper initial 
rating for PTSD.  In readjudicating this issue, the RO should 
take into consideration all applicable criteria, including 
but not limited to the criteria in 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Codes 9411 (2000), and the procedures outlined in 
Fenderson v. West, 12 Vet. App. 119 (1999) and Mittleider v. 
West, 11 Vet. App. 181 (1998)(holding that when it is not 
possible to separate the effects of the service- connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).  

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The RO is requested to review the 
entire file and undertake any 
development necessary to comply with 
38 U.S.C.A. § 5103A and 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).   

2.  The RO should contact the veteran 
and obtain information with respect to 
any treatment he has received for his 
PTSD from January 1998 to the present, 
including specific information 
regarding any treatment at the Vet 
Center in Grand Rapids Michigan.  
Additionally, the RO should ask the 
veteran to complete VA Forms 21- 4142 
(Authorization for the Release of 
Information) regarding these treatment 
records.  Subsequently, the RO should 
attempt to locate and associate with 
the claims files any reported medical 
records not already contained therein.  
All records received should be made a 
permanent part of the appellate record.  
Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain any of the mentioned records, 
the RO must notify the veteran that the 
above records could not be obtained.  
Such notification shall identify the 
records VA is unable to obtain, briefly 
explain the efforts that VA made to 
obtain those records, and describe any 
further action to be taken by VA with 
respect to the claim, as required by 38 
U.S.C.A. § 5103A and 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159). 

3.  The RO should request that the 
veteran submit an up-to-date employment 
statement.

4.  A social and industrial survey 
should be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily 
activities, behavior, social 
integration and any efforts at 
obtaining employment.

5 (a).  The RO should ensure that the 
veteran is scheduled for a VA 
psychiatric examination to evaluate his 
PTSD.  The examiner should be provided 
an opportunity to review the claims 
folder, including this remand.  The 
examiner should indicate in the report 
that the claims file was reviewed. The 
examiner must provide a complete 
rationale for all conclusions and 
opinions.  Any necessary tests or 
studies should be conducted.  It is 
requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
should discuss all relevant medical 
evidence regarding the veteran's 
service-connected PTSD and reconcile 
any contradictory evidence regarding 
the level of his occupational 
impairment and any prior medical 
findings.  The examiner should render a 
medical opinion as to which symptoms 
and what social and occupational 
impairment are attributable to the 
service-connected PTSD, as opposed to 
any nonservice-connected condition(s).

(b)  The veteran's service-connected 
PTSD should be evaluated for the 
specific purpose of assessing the 
relative degree of industrial 
impairment, in light of the veteran's 
recorded medical, educational, and 
vocational history. The examiner must 
express an opinion as to the degree of 
interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's PTSD, as 
distinguished from impairment due to 
nonservice-connected disorders.

6.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

7.  The RO should readjudicate the issue 
of determination of proper initial rating 
for PTSD.  In readjudicating this issue, 
the RO should take into consideration all 
applicable criteria, including but not 
limited to the criteria in 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Codes 9411 
(2000), and the procedures outlined in 
Fenderson v. West, 12 Vet. App. 119 
(1999) and Mittleider v. West, 11 Vet. 
App. 181 (1998).  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




